Citation Nr: 1625020	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-24 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether there was clear and unmistakable error in the October 23, 2003 rating decision for failure to assign a compensable disability rating for chronic anxiety/depression.

2.  Whether there was clear and unmistakable error in the October 23, 2003 rating decision for failure to assign a disability rating in excess of 10 percent for hyperthyroidism, Graves' disease.

3.  Whether there was clear and unmistakable error in the October 23, 2003 rating decision for failure to grant service connection for adductor spasmodic dysphonia.

4.  Entitlement to an effective date prior to August 29, 2007 for the award of a 10 percent disability rating for major depression and social anxiety disorder, to include consideration of an allegation of clear and unmistakable error in the October 2008 rating decision that assigned that effective date.  

5.  Entitlement to an increased disability rating for chronic anxiety/depression, currently evaluated as 10 percent disabling prior to August 29, 2007 and 50 percent thereafter.

6.  Entitlement to an increased disability rating for hyperthyroidism, Graves' disease, currently evaluated as 10 percent disabling prior to August 29, 2007 and 60 percent thereafter.

7.  Entitlement to an effective date prior to June 26, 2009 for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1993 to March 1997 and with the United States Air Force from July 1998 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia and following transfer of jurisdiction, a September 2010 rating decision of the VA RO in Roanoke, Virginia.  In April 2016, the Veteran testified before the Board at a central office hearing in Washington, DC, with regard to her claims involving clear and unmistakable error (CUE). 

The RO interpreted the Veteran's August 2007 filing as constituting both CUE claims and new claims seeking service connection and increased disability ratings for her service-connected disabilities.  Having accepted the August 2007 filing as constituting claims for increased disability ratings for hyperthyroidism, Graves' disease and chronic anxiety/depression in addition to claims of CUE in the prior October 2003 decision, the Decatur RO increased the disability rating for chronic anxiety/depression to 10 percent, effective August 29, 2007.  

Following transfer of jurisdiction of the appeals, the RO in Roanoke, Virginia subsequently issued a September 2010 rating continuing the 10 percent disability rating for hyperthyroidism, Graves' disease and increasing the disability rating for chronic anxiety/depression from 10 percent to 30 percent, effective December 29, 2009, which the Veteran appealed in October 2010.  The Roanoke RO subsequently readjudicated the increased rating claims within an October 2012 Supplemental Statement of the Case, and the Veteran submitted her substantive appeal in November 2012.  

Although the Veteran specified that she was only appealing the decisions regarding her claims asserting CUE in prior decision, in the narratives attached to the VA Form 9, she included argument continuing to disagree with the disability ratings assigned for her service-connected disabilities, and identifying continued disagreement with the September 2010 rating decision.  In keeping with the policy of veteran-friendly adjudication, and construing filings by the claimant liberally, the Board finds that the Veteran has perfected her appeals seeking increased disability ratings for hyperthyroidism, Graves' disease and chronic anxiety/depression; those issues have therefore been added to the list, above.     

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (the Court) held that a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability/disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  The Veteran has continuously asserted that her service-connected chronic anxiety/depression has resulted in the loss of several jobs, and on her November 2012 VA Form 9, specifically asserted that she is "unable to gain employment and maintain employment due to [her] service connected disability," referring to her psychiatric disorder.  As a TDIU was previously awarded by the Roanoke RO in a November 2014 rating decision, but not for the entire appeal period, the issue of entitlement to an effective date prior to June 26, 2009 for the award of a TDIU is found to have been raised and has also been added to the issue list, above.

In August 2007, the Veteran raised a request for reopening of her claim for service connection for adductor spasmodic dysphonia.  That matter is referred to the RO for adjudication.  

The issues of entitlement to increased disability ratings for service-connected chronic anxiety/depression and hyperthyroidism, Graves' disease, to include entitlement to an effective date prior to June 26, 2009 for the award of a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a rating decision issued in October 2003, the RO granted service connection for hyperthyroidism, Graves' disease, assigning a 10 percent disability rating, granted service connection for chronic anxiety/depression, assigning a noncompensable disability rating, both effective July 17, 2002, and denied the claim for service connection for adductor spasmodic dysphonia; the Veteran submitted a timely Notice of Disagreement and the RO subsequently issued a Statement of the Case, but the Veteran did not submit a timely Substantive Appeal to the Board.

2.  VA treatment records in constructive possession of VA at the time of the October 2003 decision, but not considered by the RO, include psychiatric treatment records unquestionably demonstrating that the Veteran suffered from a psychiatric disorder with symptoms requiring continuous medication; had the error not been made, it is undebatable that a 10 percent disability rating would have been assigned. 

3.  To the extent there was error in the October 2003 decision's assignment of a 10 percent disability rating for hyperthyroidism, Graves' disease, the record does not reflect that had such error not been made, it would have manifestly changed the outcome; it is not absolutely clear that a higher disability rating would have been assigned but for the error.

4.  To the extent there was error in the October 2003 decision's denial of service connection for adductor spasmodic dysphonia, the record does not reflect that had such error not been made, it would have manifestly changed the outcome;  it is not absolutely clear that service connection would have been granted but for the error.  

5.  In an October 2008 rating decision, the Decatur RO awarded an increased disability rating of 10 percent for chronic anxiety/depression; the Veteran submitted a timely NOD disagreeing with the effective date assigned, albeit on the basis of CUE, and following the issuance of an SOC purportedly readjudicating the claim regarding CUE in the effective date assigned, but containing an analysis more appropriate to a claim seeking an earlier effective date, the Veteran submitted a timely substantive appeal.  

6.  As the Board has found CUE in the October 2003 decision's failure to assign a minimum 10 percent disability rating for chronic anxiety/depression, an initial 10 percent disability rating will be retroactively assigned, effective July 17, 2002, the day following the Veteran's release from active military service, running until the date of the RO's previously-awarded increased disability rating of 50 percent; there is no longer a case or controversy as to Veteran's appeal asserting error in the October 30, 2008 rating decision's failure to assign an effective date earlier than August 29, 2007 for the award of a 10 percent disability rating for chronic anxiety/depression.
CONCLUSIONS OF LAW

1.  The October 2003 rating decision granting service connection for hyperthyroidism, Graves' disease with an evaluation of 10 percent and chronic anxiety/depression with a noncompensable evaluation, both effective July 17, 2002, and denying the claim for service connection for adductor spasmodic dysphonia, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  The October 2003 rating decision's assignment of a noncompensable disability rating for chronic anxiety/depression, and failure to assign a minimum 10 percent disability rating from July 17, 2002, was clearly and unmistakably erroneous. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015); 38 C.F.R. § 4.130 (2003).

3.  The October 2003 rating decision's assignment of a 10 percent disability rating for hyperthyroidism, Graves' disease, and denial of a greater initial evaluation, was not clearly and unmistakably erroneous. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015); 38 C.F.R. § 4.119, Diagnostic Codes 7900, 7903 (2003).

4.  The October 2003 rating decision's denial of service connection for adductor spasmodic dysphonia was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015). 

5.  The October 2008 rating decision here on appeal, which assigned an increased disability rating of 10 percent for chronic anxiety/depression effective August 29, 2007, is not a final decision and is therefore not subject to revision based on clear and unmistakable error.  38 U.S.C.A. §§ 5109A(b), 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 3.105(a), 20.302, 20.1103 (2008, 2015).

6.  Because the relief sought is being granted below in connection with another issue on appeal, the appeal seeking entitlement to an effective date prior to August 29, 2007 for the award of a 10 percent disability rating for chronic anxiety/depression is rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126;  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA's duties to notify and assist, however, are not applicable to CUE claims. See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001)(en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).

II.  Claims of Clear and Unmistakable Error

The Veteran asserts that there was clear and unmistakable error (CUE) in the October 2003 rating decision's failures to award a disability rating in excess of 10 percent for hyperthyroidism, Graves' disease, a compensable disability rating for chronic anxiety/depression, and service connection for adductor spasmodic dysphonia.  She argues that VA treatment records from prior to October 2003, not considered by the RO in the initial adjudication, demonstrated a greater severity of her service-connected disorders, and that her service treatment records (STRs) demonstrated a chronic disability of adductor spasmodic dysphonia arising during service.

Under the provisions of 38 C.F.R. § 3.105(a) (2015), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 38 C.F.R. § 3.105(a) . 

A determination that a prior determination involved CUE involves the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310   (1992). 

CUE is a very specific and rare kind of error.  It is the kind of error of fact or law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40   (1993). 

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412   (1996).  Mere disagreement with how the RO evaluated the facts is inadequate to raise the claim of CUE. Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A decision regarding CUE must be made on the basis of the law and evidence at the time of the decision at issue.  Porter v. Brown, 5 Vet. App. 233   (1993).

The rule regarding constructive possession of VA evidence under Bell v. Derwinski, 2 Vet. App. 611 (1992), is for application in this case.  Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Evidence that VA records that were not physically part of the claims file at the time of the decision at issue may be considered for purposes of CUE.

III.  Background & Analysis

The October 2003 rating decision lists the Veteran's service treatment records as the sole evidence of record.  The Veteran appealed the October 2003 decision, and the RO issued an SOC indicating that the evidence considered consisted of service medical records from 1993 to 2002, VCAA notification letters, the Veteran's failure to report to several scheduled examinations, and "[n]o evidence of treatment at the VAMC-Dublin or Augusta, GA."  In the SOC, the RO stated that the Veteran did not report for numerous scheduled examinations, and that she cited inconvenience rather than "good cause" for not attending, and had not submitted any evidence of treatment since discharge from service.  


Allegation of CUE in the October 2003 Denial of a Disability Rating in
 Excess of 10 Percent For Hyperthyroidism, Graves' disease

In the October 2003 rating decision, the RO found that the Veteran's STRs demonstrated that during service, she was diagnosed with hyperthyroidism and received treatment which resulted in hypothyroidism and the need for Synthroid.  The RO further stated that this was also related to post-ablative hypothyroidism and Graves' orbitopathy.  The RO granted service connection for hyperthyroidism, Graves' disease and found that a 10 percent evaluation was warranted from July 17, 2002, due to a requirement for continuous medication.  The RO stated that a 30 percent evaluation was not warranted because the records did not show the presence of tachycardia, tremor, or increased pulse or blood pressure, and the Veteran did not report for a VA examination where the current severity of her Graves' disease and any residuals could have been assessed.  The Veteran appealed the October 2003 decision, and the RO issued an SOC in September 2005.  As stated above, the SOC reports consideration of service medical records from 1993 to 2002 and states that the Veteran failed to report to several scheduled VA examinations and there was "[n]o evidence of treatment at the VAMC-Dublin or Augusta, GA." 

The Veteran asserts that the evidence of record at the time of the October 2003 adjudication unquestionably supports the assignment of a rating in excess of 10 percent for her hyperthyroidism, Graves' disease due to the types and severity of her symptoms at that time, including eye involvement, and treatment resulting in hypothyroidism with emotional problems and prolonged menses.  She argues that the failure to assign a disability rating for hyperthyroidism, Graves' disease with a separate disability rating for the post-treatment residual of hypothyroidism represents an incorrect application of the relevant regulatory provisions which, but for the error, would have manifestly changed the outcome at the time it was made, considering the evidence of record and the law at the time of the prior adjudication.  The Veteran has also argued that the fact that records of VA treatment available during the appeal period were not considered by the RO in the October 2003 adjudication was clearly and unmistakably erroneous, and that such records demonstrate that the severity of her thyroid disorder was such that the lack of VA examination should not have resulted in the assignment of the minimum rating available.

In October 2003, the Veteran was awarded a 10 percent disability rating for hyperthyroidism, Graves' disease, under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7900 (2003), for hyperthyroidism requiring continuous medication for control.  Under that DC, hyperthyroidism is evaluated at 30 percent if it results in tachycardia, tremor, and increased pulse pressure or blood pressure, 60 percent if it results in emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure, and 100 percent if it results in thyroid enlargement, tachycardia (more than 100 beats per minute), eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms.  Note (2) states that if ophthalmopathy is the sole finding, evaluation is to be made as field vision impairment, diplopia, or impaired central visual acuity.

As an initial matter, the Board notes that the evidence of record demonstrates that the Veteran was treated for Graves' disease with radioactive iodine ablation during service, with continuous treatment resulting hypothyroidism with Synthroid.  While the Veteran asserts that the October 2003 decision's failure to assign separate disability ratings for both the underlying hyperthyroidism, Graves' disease and the hypothyroidism resulting from the treatment of such, the RO's assignment of a single rating does not represent an undebatably incorrect application of the regulations extant at the time which would have manifestly changed the outcome, i.e. resulted in a rating in excess of 10 percent for the thyroid disorder present.  As the service-connected thyroid disorder could not have simultaneously resulted in both overactive and underactive thyroid, the assignment of a disability rating under one DC or the other was appropriate.  While the state of the Veteran's thyroid disorder at the time of the October 2003 decision would be more accurately described as hypothyroidism, residual of post-ablative hyperthyroidism/Graves' disease, rated under DC 7903 for hypothyroidism, rather than 7900 for hyperthyroidism, this would still not result in a rating in excess of 10 percent, which contemplates hypothyroidism requiring continuous medication for control.  A 30 percent evaluation is available for hypothyroidism with fatigability, constipation, and mental sluggishness, but the extant record does not unquestionably demonstrate the presence of such symptoms at the time of the decision in question.  

The Board acknowledges that the October 2003 rating decision did not consider VA treatment records constructively of record, and limited consideration to the Veteran's STRs in assigning a 10 percent disability rating for hyperthyroidism, Graves' disease.  The critical question, therefore, is whether consideration of the VA treatment records constructively in VA's possession at the time of the October 2003 rating decision, or during the relevant appeal period, would have manifestly changed the outcome at the time such decision was made; in other words, whether consideration of these records would have undebatably necessitated the assignment of a rating in excess of 10 percent for the Veteran's thyroid disability.  Based on consideration of the evidence of record, the Board concludes that it does not.

The relevant VA treatment records include an August 2003 gynecological note assessing dysfunctional uterine bleeding, lasting 18 days, noted as probably due to hypothyroidism; mental health/psychiatric treatment records without treatment providers clearly linking depressive and/or anxiety symptoms to the thyroid disorder; noted treatment for hypothyroidism with Synthroid; and the Veteran's reports of heart palpitation, frequent mood changes, nervousness, anxiety and bilateral eye burning sensation which she attributed to the dosage of her thyroid medication.

While the unconsidered VAMC treatment records indicate that the Veteran's service-connected thyroid disorder may have resulted in symptoms for which separate ratings could be available, they do not undebatably show that a rating beyond the 10 percent currently assigned was warranted.  In particular, while dysfunctional uterine bleeding was noted in August 2003, and stated to probably be due to hypothyroidism, there is no indication of record at the time that this represented anything other than a one-time occurrence the phrase "probably" does not communicate certainty or an unquestionable conclusion.  While the Veteran argues that it was CUE to adjudicate her claims before she underwent VA examination, the Board notes that the Veteran did not report to several scheduled examinations and informed the RO that her exams should be scheduled at a VAMC closer to her home.  Assuming without deciding that VA failed in its duty to assist in providing an examination, a breach of this duty cannot constitute CUE, as an incomplete record does not constitute an incorrect application of law or fact.  See Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Board finds the assignment of a 10 percent disability rating to be consistent with the evidence of record and under the extant law at the time of the October 2003 decision.  While reasonable minds could disagree as to whether the correct diagnostic code was utilized, even had the RO utilized DC 7903 for hypothyroidism rather than DC 7900, considering the VA treatment records available at that time, it is not unquestionable that an award in excess of 10 percent would be warranted. 

For the aforementioned reasons, the Board does not find CUE in the October 2003 rating decisions failure to assign a rating in excess of 10 percent for the Veteran's hyperthyroidism, Graves' disease.

Allegation of CUE in October 2003 Denial of a Compensable
 Disability Rating for Chronic Anxiety/Depression

In the October 2003 rating decision, the RO granted service connection for chronic anxiety/depression and assigned a noncompensable evaluation, effective July 17, 2002.  The decision states that the STRs include diagnoses of anxiety/depression, but that such evidence was insufficient to assign a compensable evaluation upon the award of service connection.  The RO noted that a VA examination was scheduled to determine the post-service severity of these psychiatric disorders, but that they were informed that the Veteran withdrew her claim.  Notwithstanding this, the RO granted service connection for chronic anxiety/depression and assigned a noncompensable evaluation effective July 17, 2002.  The decision states that a noncompensable evaluation is assigned whenever there are symptoms that are not severe enough either to interfere with occupational and social functioning or to require continuous medication, and that a higher evaluation of 10 percent is not warranted unless there are mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.

As noted above, the RO's consideration of the STRs alone was in error, as VA treatment records from the Washington, Georgia VAMC were constructively of record, even if not physically before the RO at the time of the October 2003 decision.  The critical question, therefore, is whether consideration of the VA treatment records constructively in VA's possession at the time of that rating decision, or during the relevant appeal period, would have manifestly changed the outcome at the time such decision was made; in other words, whether consideration of these records would have undebatably necessitated the assignment of a compensable disability rating for the Veteran's chronic anxiety/depression.  Based on consideration of the evidence constructively of record during the relevant claim/appeal period, the Board concludes that the unconsidered evidence undebatably demonstrated entitlement to a minimum 10 percent disability rating for psychiatric symptoms requiring continuous medication, and that there was CUE in the decision's failure to assign a compensable disability rating.

At the time of the final October 2003 decision, mental disorders, including anxiety and mood disorders, were rated according to 38 C.F.R. § 4.130 (2003), Schedule of Rating- Mental Disorders.  A noncompensable disability rating was for assignment where a mental condition had been formally diagnosed, but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 percent disability rating was for assignment for occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Higher ratings were available for greater degrees of occupational and social impairment due to symptoms of increasing severity.  

In her August 2007 claim, the Veteran asserted that the assignment of a noncompensable disability rating was in error because the STRs and VA treatment records from 2003-2007 demonstrated that she "has continued to suffer significantly from chronic anxiety and depression" since separation from military service.  Although she identified a number of symptoms purportedly demonstrated by the VA and private treatment records in the claims file in August 2007, and stated that they support the assignment of a 100 percent evaluation for incapacitating symptoms resulting in total occupational and social impairment, the Board notes that this assertion pertains to evidence not of record, physically or constructively, in connection with the October 2003 rating decision.  

VA treatment records constructively but not physically of record at the time of the initial October 2003 rating decision or appellate adjudication undebatably demonstrate that a minimum 10 percent disability rating was warranted at that time.  As the Veteran asserted, VA treatment records, beginning with the Veteran's initial psychological consult in July 2003, demonstrate that the Veteran was continuously prescribed psychiatric medication for control of her symptoms.  Although review of these VA treatment records include reports from appointments where the Veteran reported experiencing anxiety attacks, social anxiety, sleep difficulties, periods of crying, and other symptoms, the Board does not find that this evidence, if considered by the RO, would have undebatably called for a disability rating in excess of 10 percent.  GAF scores recorded during the relevant timeframe ranged from 50 to 70 prior to the rating decision becoming final in November 2005 (60 days following the issuance of the SOC, as the Veteran did not perfect her appeal to the Board), and VA psychiatric records from May 2004 to August 2004 document improvement of her symptoms with medication.  Additionally, while these VA treatment records document that the Veteran was unemployed for portions of the appeal period, a July 2003 initial mental health evaluation note documented the Veteran's report that after discharge from the military, she had found a job in health care but lost it due to incompetence, according to her prior employer.  When considering this evidence, the Board concludes that, unlike a 10 percent rating found to be undebatably warranted due to objective evidence that the Veteran was continuously prescribed psychiatric medication, whether any higher rating was warranted considering the extant regulations and evidence then of record, is a question requiring the weighing of evidence.  Due to the differing severity of reported symptoms recorded at various times during the relevant appeal period, whether an initial disability rating in excess of 10 percent was warranted is a question on which reasonable minds could differ.   

For the aforementioned reasons, the Board finds CUE in the October 2003 rating decision's failure to assign an initial compensable disability rating for the Veteran's chronic anxiety/depression.  CUE, however, has not been demonstrated in the RO's failure to assign an initial disability rating in excess of 10 percent, as entitlement of such is not unquestionably demonstrated by the evidence constructively or actually of record during the time period before finality attached to the October 2003 decision.  

Allegation of CUE in October 2003 Denial of Service Connection
 for Adductor Spasmodic Dysphonia

In her August 2007 claim, the Veteran asserted that service medical records document her allergic reaction to Compazine, which resulted in a complete loss of her voice, followed by a partial recovery with increasing loss of voice over time. She noted that the STRs document a diagnosis of adductor spasmodic dysphonia shortly following the allergic reaction, and highlighted that her separation medical examination documented abnormal speech at the time of discharge from active duty.  She asserts that this, in collaboration with post-service medical records constructively in VA's possession documenting a continuity of symptoms, unquestionably demonstrated entitlement to service connection.  She also argued that VA medical records in constructive possession of the RO at the time of the October 2003 decision confirm that her anxiety disorder exacerbates her voice dysfunction, such that service connection would have also been warranted on a secondary basis. 

In the October 2003 decision, the RO denied service connection for adductor spasmodic dysphonia, noting that STRs documented voice troubles, with a 2001 record noting problems with hoarseness, but finding that because the Veteran did not report to the scheduled VA examination, it could not be determined whether there existed permanent residual(s) or chronic vocal disability to which service connection could attach.  

As noted previously, the RO's failure to obtain and consider VA treatment records constructively of record during the claim/appeal period for the October 2003 decision represents clear error.  Review of this previously unconsidered evidence, in collaboration with the STRS, however, does not result in a conclusion that the prior outcome would have been manifestly different at the time but for this error.  The June 2002 separation report of medical assessment recorded an observation of "speech strained" and an assessment of "dystonia-stable," and recommended speech therapy due to dystonia.  Although earlier service treatment records document substantial treatment and evaluation conducted for a voice disorder, including an October 2001 record stating that evaluation by an ENT clinic revealed that the Veteran may have an incipient stage of spasmodic dysphonia, such records do not definitely establish that there remained a chronic disability post-service.   While individual psychiatric treatment recorded the Veteran's report of having trouble with speech and a voice that would break when anxious and during panic attacks with soft speech at times breaking off observed at a couple of psychiatric appointments, the pertinent VA treatment records do not specifically include a clear diagnosis of a dystonic disorder or separate disability affecting the voice for which service connection would unquestionably have been warranted.  Rather, VA treatment records from November 2005 document mental status examinations where speech was described as of normal rate, rhythm, and volume, and alternately "clear and coherent," and from July 2003 where speech was noted to be within normal limits.  An examination was ordered by the RO to ascertain the presence of any such disability, but the Veteran did not report to the scheduled examinations.  As noted previously, the fact that the record of the time lacked findings from a VA examination (because no such examination was conducted) is not CUE, as an incomplete record does not equate to an error of fact or law.

Thus, the Board concludes that although there was an undebatable error of fact in the October 2003 adjudication, that the Veteran had not received post-service treatment through VA and thus no VA treatment records existed, it is not undebatable that the outcome would have been manifestly changed had the correct facts been considered at that time. 

The Board cannot, by law review an older unappealed decision based on evidence that did not exist at the time of the older decision.  It is noted, however, that a previously unadjudicated claim to reopen the issue of entitlement to service connection for adductor spasmodic dysphonia on the basis of the submission of new and material evidence is being referred to the AOJ for appropriate action, above.  As that matter is not currently within the Board's jurisdiction, the Board intimates no opinion on its outcome at this time. 
 
Earlier Effective Date for Award of 10 Percent Evaluation
For Chronic Anxiety/Depression

The Veteran has claimed CUE in the October 2008 rating decision's failure to assign an effective date prior to August 29, 2007 for the award of an increased 10 percent disability rating for chronic anxiety/depression.  However, the October 2008 rating decision is currently on appeal and is not final under 38 U.S.C.A. § 7105(c).  The October 2008 rating decision is thus not subject to the provisions of 38 C.F.R. § 3.105 concerning CUE, as a matter of law. 

Accordingly, because a CUE claim cannot be based on a non-final decision, there remain no allegations of errors of fact or law for appellate consideration regarding CUE in the Decatur RO's October 2008 rating decision.  See Tetro v. Gober, 14 Vet. App. 100, 107 (2000); Link v. West, 12 Vet. App. 39, 45 (1998) (finding that RO decisions rendered non-final by a timely appeal to the Board are not, as a matter of law, subject to CUE claims); see also 38 U.S.C.A. § 7105(c) (West 2014). Therefore, the Board does not have jurisdiction to review the purported appeal, and the appeal regarding the issue of whether CUE exists in the October 2008 rating decision's denial of an effective date prior to August 29, 2007 for the award of an increased 10 percent disability rating for chronic anxiety/depression must be dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).

Further, to the extent that the Veteran perfected an appeal seeking an effective date prior to August 29, 2007 for the award of a 10 percent disability rating for chronic anxiety/depression, other than on the basis of CUE, the appeal has been rendered moot by the Board's present determination finding CUE in the October 2003 rating decision's failure to assign an initial 10 percent disability rating for chronic anxiety/depression.  The Board therefore lacks jurisdiction over the appeal seeking entitlement to an effective date prior to August 29, 2007 for the award of a 10 percent disability rating for chronic anxiety/depression, and it will be dismissed without prejudice.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2015).


ORDER

Clear and unmistakable error has been found in the October 2003 rating decision's denial of an initial compensable disability rating for chronic anxiety/depression; an initial 10 percent disability rating is granted effective July 17, 2002, not to disturb any award of a higher evaluation from a later date.

The appeal to establish CUE in the October 2003 rating decision's denial of an initial disability rating in excess of 10 percent for hyperthyroidism/Graves' disease is denied.

The appeal to establish CUE in the October 2003 rating decision's denial of service connection for adductor spasmodic dysphonia is denied.

The appeals as to the issue of entitlement to an effective date prior to August 29, 2007 for the award of an increased 10 percent disability rating for chronic anxiety/depression, to include on the basis of CUE in the October 30, 2008 rating decision, are moot, and are dismissed for lack of jurisdiction.


REMAND

As described in greater detail in the introduction section, above, the Board finds that the Veteran submitted statements in November 2012 seeking increased disability ratings for hyperthyroidism, Graves' disease and chronic anxiety/depression, perfecting appeals to the Board of a September 2010 rating decision continuing a 10 percent disability rating for hyperthyroidism, Graves' disease and increasing the disability rating for chronic anxiety/depression to 30 percent effective December 29, 2009.  The Board additionally notes that an inferred claim seeking an effective date prior to June 26, 2009 for the award of a TDIU has been raised in connection with these appeals.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran was most recently afforded a VA examination to determine the severity of her psychiatric disorder was conducted over six years ago in April 2010.  In addition, the most recent examination of her hyperthyroidism was conducted over three years ago in January 2013.  Subsequent treatment records and her statements suggest the possibility of increases in the severity of the disabilities.  The Board concludes that additional examinations are warranted to determine the current severity of the disorders.  

Accordingly, the claims are REMANDED for the following action:

1.  Obtain updated copies of all treatment records pertaining to the Veteran's major depression with social anxiety disorder and her hyperthyroidism and/or Graves' disease.

2.  Thereafter, the Veteran should be afforded VA examinations to determine the current severity of the  major depression with social anxiety disorder and her hyperthyroidism/Graves' disease.

3.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further review, if warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


